Citation Nr: 1204267	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-31 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder strain.

2.   Entitlement to an initial compensable evaluation for status-post right wrist trauma.

3.  Entitlement to service connection for a chronic left wrist disability, to include as secondary to a service-connected right wrist disability. 

4.  Entitlement to service connection for a chronic right knee disability.

5.  Entitlement to service connection for a chronic left knee disability.

6.  Entitlement to service connection for a chronic thoracolumbar spine disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 2003 to September 2007.  His service records reflect that he was deployed to Iraq in support of Operation Iraqi Freedom.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the San Diego, California, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection for right shoulder strain (rated 10 percent from September 22, 2007) and status-post right wrist trauma (rated noncompensable from September 22, 2007), and denied his claims for VA compensation for a chronic left wrist disability (to include as secondary to a service-connected right wrist disability), a chronic bilateral knee disability, and a chronic thoracolumbar spine disability.  The Veteran appealed the initial evaluations assigned for his right shoulder and wrist disabilities and the denials of service connection for disabilities of his left wrist, bilateral knees, and thoracolumbar spine.  (As this case involves an appeal of the initial rating assigned for the Veteran's right shoulder and wrist, consideration must therefore be given regarding whether the case warrants the assignment of separate ratings for these service-connected disabilities for separate periods of time, from September 22, 2007, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).)

During the course of the appeal, the case was transferred to the St. Petersburg, Florida, VA Regional Office (RO), which is now the agency of original jurisdiction over the current appeal.

In August 2011, the Veteran and his spouse presented oral testimony in support of the appeal before the undersigned traveling Veterans Law Judge at a hearing conducted at the RO.  A transcript of the hearing has been obtained and associated with the claims file for the Board's review and consideration.

For the reasons that will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Board notes that in its January 2010 statement of the case, the RO made specific references to the clinical findings of a VA medical examination conducted on July 16, 2009, as a basis to support its denials of service connection for disabilities of the left wrist, bilateral knee, and thoracolumbar spine, and its confirmation of the 10 percent and noncompensable evaluations respectively assigned to the right shoulder strain and right wrist disorder.  However, a review of the Veteran's claims file indicates that the July 16, 2009 VA examination report is presently absent from the evidence of record.  Online review also indicates that this examination report is not associated with the Virtual VA internet database.  As the July 16, 2009 VA examination report is a VA medical record of obvious relevance to the Veteran's claims, and as it is not presently available for review and consideration by the Board, the case must be remanded to the RO so that a search may be undertaken to ensure its inclusion in the evidence, or otherwise document for the record why it could not be obtained.  [See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); Jolley v. Derwinski, 1 Vet. App. 37, 40 (1992): VA's statutory duty to assist a claimant in developing facts pertinent to his or her claim encompasses searching for records in the possession of VA.]   

The most current VA examination report of record addressing the severity of the Veteran's right shoulder and wrist disability is a July 2007 pre-discharge examination that was conducted during the Veteran's final months of active duty at VA's behest, almost five years ago.  Otherwise, there are no other examination reports of record that address the severity of the aforementioned disabilities in terms consistent with the applicable rating schedule contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5203 and 5215.  Even assuming that the more recent VA examination report of July 2009 is ultimately obtained by action of this remand and included in the evidence, the Board notes that this report would be nearly three years old.  While the age of the examination report does not, in itself, render the examination inadequate for adjudication purposes, the Veteran has reported that his right shoulder and wrist disabilities have worsened since the time of the July 2009 examination and the Veteran's representative requested that he be provided with a new VA compensation examination to address their current severity.  In view of the Veteran's credible assertion and the passage of time since the July 2009 examination, a remand for a new examination to obtain a contemporary clinical evaluation of the right shoulder and wrist disabilities at issue is justified.  [See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995): When there is evidence, including personal statements or testimony, that a disabling service-connected condition has worsened since the time it was last examined, a claimant may be entitled to a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993): When a veteran claims that his disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination.]

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain the names and addresses of all medical care providers, both VA and non-VA, that treated the Veteran for complaints relating to his right shoulder, right and left wrist, right and left knees, and thoracolumbar spine since June 2009 (the date of the most recent medical treatment records by VA in the claims file for his right shoulder and wrist).  After the Veteran has signed any necessary releases, those relevant records not already associated with the evidence should be obtained and associated with the claims folder.  These should include, but are not limited to, the July 16, 2009 VA examination report discussed in the January 2010 statement of the case.

All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order that the Veteran may be provided with the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the RO must arrange for the Veteran to undergo the appropriate VA examination(s) of his right shoulder and right wrist for the purpose of ascertaining the current nature and extent of severity of his service-connected right shoulder strain and status-post right wrist trauma.  Any indicated diagnostic tests and studies must be accomplished.  The examiner(s) must review pertinent documents in the Veteran's claims folder in conjunction with the examination(s) and the examination report(s) should reflect that such review was conducted.  

(a)  All pertinent symptomatology and findings must be reported in detail, to include, in degrees, the exact ranges of motion of the Veteran's right shoulder and right wrist.  

(b)  The examiner(s) must also comment upon whether the symptoms associated with the Veteran's service-connected right shoulder and right wrist causes weakened movement, excess fatigability, and incoordination.  With respect to the Veteran's subjective complaints of pain, the examiner(s) should specifically comment on whether pain is visibly manifested on movement of the right shoulder and right wrist and the point (in degrees) that motion becomes painful, more movement than normal, weakened movement, excess fatigability, incoordination, swelling, deformity, and the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, or the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the right shoulder and right wrist disabilities that would render either to be analogous to an ankylosis condition.  

(c)  With respect to the right shoulder disorder, the examiner must determine whether the disability affects the Veteran's major (dominant) or minor upper extremity and answer the following questions:

Is there limitation of motion of the right arm to 25 degrees from the side?  Is right arm motion limited to midway between the side and shoulder level?  Is right arm motion limited to at the shoulder level?

Is there malunion of the right humerus with marked or moderate deformity?

Is there impairment of the right clavicle or scapula due to dislocation?

Is there impairment of the right clavicle or scapula due to non-union with loose movement or without loose movement?

Is there impairment of the right clavicle or scapula due to malunion?

(d.)  With respect to the right wrist disorder, is there limitation of motion of dorsiflexion to less than 15 degrees?  Is there palmar flexion limited in line with the forearm?
 
A complete rationale for all opinions must be provided.  If the examiner(s) presenting an opinion is unable to do so without resorting to speculation, it must be so noted and explained why this is so.

3.  The RO must notify the Veteran that it is his responsibility to report for the aforementioned examination(s) and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination(s), documentation must be obtained and added to the claims file which shows that notice scheduling the examination(s) was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the claims file must be reviewed to ensure that all of the foregoing requested development has been completed.  After all appropriate evidentiary development has been completed, the RO should readjudicate the Veteran's claim of entitlement to an initial evaluation greater than 10 percent for right shoulder strain from September 22, 2007; an initial compensable evaluation for status post right wrist trauma from September 22, 2007; and service connection for a chronic left wrist disability (to include as secondary to the service-connected right wrist disorder), service connection for a right and left knee disability, and service connection for a thoracolumbar spine disorder.  If the maximum benefit sought on appeal with respect any to these issues remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

